UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1746


In re: JOHN DOE,

                    Petitioner.



                On Petition for Writ of Mandamus. (7:01-cr-00027-M-1)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


John Doe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Doe petitions for a writ of mandamus, alleging that the district court has unduly

delayed in ruling on his motion to seal. He seeks an order from this court directing the

district court to act. The present record does not reveal undue delay in the district court

and the district court has taken significant action in this case by denying Doe’s motion for

relief under the First Step Act. Accordingly, we deny the mandamus petition. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2